DETAILED ACTION
This office action is in response to RCE filed on 11/24/2021.
Claims 1, 7, 8, 14 and 15 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20160080475, hereinafter Singh), in view of Mistry et al (US 20140143785, hereinafter Mistry), and further in view of Palermo et al (US 20180246768, hereinafter Palermo).

As per claim 1, Singh discloses: A method performed by a first local fog node, the method comprising: 
determining, based on the fog service description associated with the service, that a second local fog node is configured to provide the service; (Singh [0075]: “remote control module 308 can send an application discovery query to the application discovery and control manager module 312 on target device 304… The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability for the one or more trusted devices”; [0078]: “Responsive to receiving capability data for one or more applications on target device 304, an application on source device 302 can select a preferred application for executing the task via remote control module 308… a user can select the preferred application for executing the task via a user interface in model remote control module 308. The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, and/or user preference”.)
(Singh [0079]: “remote control module 308 can send an application and/or background task activation and/or control message to the application discovery and control manager module 314 on target device 304 via the communication channel”.)
receiving, from the second local fog node and based on the indication of the request to provide the service, response message associated with the service; and sending, to the application, the response message associated with the service. (Singh [0082]: “application discovery and control manager module 314 can send an application and/or background task activation and/or control response message to remote control module 308”; [0083]: “the application and/or background task activation and/or control response message can include streaming task context data for presentation on display 310 of source device 302. The task context data can include text, images, and/or any other data associated with a task running on an application. The remote control module 308 can include logic to process the streaming data, and send it to display module 310 for display on source device 302”.)

Singh did not explicitly disclose:
receiving, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service;
wherein the service is provided by the second fog node and each of the first local fog node and second local fog node are network nodes comprising functions located in closer proximity to the application than a host of the service;

Mistry teaches:
receiving, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service; (Mistry [0201]: “A delegation model may allow the device to delegate portions of one or more processing tasks (e.g. tasks related to AR functionality) to nearby devices (e.g. phone or personal computer) or to network- or Internet-based services, for example. As an example, for delegable tasks, the application requiring the task provides the system (e.g. a kernel of an operating system of the device) with characteristics or a profile of the task, including the task's latency sensitivity, processing requirements, and network payload size”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mistry into that of Singh in order to receive, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service. Singh [0078] teaches users, through an application on the source device, may select a remote application to execute a task, it would have been obvious for one of ordinary skill in the art to see that the request may include fog description to limit the devices to fog level, such combination would allow more fine-tuned task offloading to resources meeting specific criterion, and enhance the overall appeals of all references.

Palermo teaches:
wherein the service is provided by the second fog node and each of the first local fog node and second local fog node are network nodes comprising functions located in closer proximity to the application than a host of the service; (Palermo [0009]: “Mobile edge computing (MEC) are addressing this paradigm shift by aiming to offer a different services environment and cloud-computing capabilities within the Radio Access Network (RAN) in close proximity to wireless and mobile subscribers. MEC may allow better performance for IoT services and applications because of the increased responsiveness between the edge and IoT devices over cloud based processing”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Palermo into that of Singh and Mistry in order to have the service is provided by the second fog node and each of the first local fog node and second local fog node are network nodes comprising functions located in closer proximity to the application than a host of the service. Palermo teaches that using resources closer to the IOT device would improve the overall performance of the network system, such combination would therefore enhance the overall appeals of all references.

As per claim 2, Singh, Mistry and Palermo further teach:
(Singh [0048])

As per claim 3, Singh, Mistry and Palermo further teach:
The method of claim 2, wherein the request to provide the service further comprises one or more of an identifier associated with the application and an identifier associated with the request to perform the service. (Mistry [0201]: characteristics and profile of the task; Singh [0075]: request for application capability data.)  

As per claim 4, Singh, Mistry and Palermo further teach:
The method of claim 3, wherein the indication of the request to provide the service comprises one or more of an identifier associated with the first local fog node, an identifier of a fog area associated with the first local fog node, the identifier associated with the application and the identifier associated with the request to perform the service. (Mistry [0201]: characteristics and profile of the task; Singh [0075]: request for application capability data.)  

As per claim 5, Singh, Mistry and Palermo further teach:
The method of claim 4, wherein the updated information stored at the first local fog node comprises one or more of an identifier associated with the second local fog node and the identifier associated with the request to perform the service. (Singh [0036])

The method of claim 1, further comprising determining, prior to sending the indication of the request to provide the service, whether one or more policies stored at the first local fog node indicate that the application is authorized to receive the service. (Singh [0070] – [0073]: remote device discovery and determine target device’s trust information.)

As per claim 7, Singh, Mistry and Palermo further teach:
The method of claim 6, wherein the second local fog node, prior to sending the response message associated with the service, determines whether one or more policies stored at the second local fog node 76WO 2019/071101PCT/US2018/054567 indicate that the first local fog node is authorized to receive the response message associated with the service. (Singh [0070] – [0073].)

As per claim 8, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the device variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the device variant of claim 4 and is therefore rejected under the same rationale.

As per claim 13, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it is the computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al, “An online secretary framework for fog network formation with minimal latency”; 2017 IEEE International Conference on Communications (ICC), May 21-25, 2017, teaches enabling a given fog node to form a suitable fog network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196